Bullard, J.
This is an action to recover damages of a lessor for violation of the contract of lease. The case was submitted to a *93jury who found a verdict for the plaintiff for one hundred and ninety-five dollars. The defendant made a motion for a new trial, which being overruled, and judgment rendered upon the verdict, she appealed.
' ' It is contended by her counsel that the court erred in not allowing a new trial, upon her affidavit of newly discovered evidence.
She made oath that since the trial she had discovered that one Ralph Canada, now residing in "Natchez, can prove that he was s.olicited by Bonnet to appraise the distillery and confectionary utensils belonging to the late Mr. Legras’s estate at the time of hiring of the premises, and that Bonnet, afterwards declined taking them. That Canada acted in conjunction with George Russell, since deceased. That he resides in Natchez, and that the knowledge that he coul'd prove these facts, was not possessed by her at the time of the trial, whereby it was utterly impossible to have produced the same on the trial, or to have obtained a commission to take his deposition. We are of opinion the court did not err. The action had been pending more than three years, and the affidavit does not satisfy us that, with proper diligence, the defendant could not have discovered and obtained the evidence previously to the trial, nor does its importance or materiality appear from the affidavit. Code of Practice, 560.
Upon the merits, the case was fairly put to the jury, and we see no ground for disturbing the verdict.

Judgment affirmed.